 

Exhibit 10.2

 

For the attention of The Directors

Lakeland Industries Ltd

Jet Park 2 Industrial Estate

Units 9-10

244 Main Road

Newport

HU15 2RP

 

19th December 2013

 

VB/1675788

 

Dear Sirs

 

Replacement Schedule – Changes to Facility Limit & Prepayment Percentage

 

Following our recent discussions, please find enclosed the replacement Schedule
to the Agreement for the Purchase of Debts.

 

Unless you have any questions about the changes we have made you do not need to
take any further action.

 

We are of course happy to answer any questions you may have regarding our
documentation but you should not regard this as a substitute for taking your own
legal advice.

 

Yours faithfully

For and on behalf of

HSBC Invoice Finance (UK) Ltd

[tsig.jpg]

Jane L Simpson

Invoice Finance Manager

Tel: 08455 858199

 



 

 